Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Summary
This office action for US Patent application 17/14929 is responsive to communications filed on December 17, 2020. Currently, claims 1-22 are pending are presented for examination while claims 1-15 were cancelled.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Below is a list of limitations that perform the same function. However different terminology is used in both sets to describe the limitations.
Conflicting Co-pending Application 17/124825
Instant Application-17/124929-Note* bold means difference in  instant application
16. (New) A method for decoding a video, the method comprising: 
selecting a reference sample line of a current block among a plurality of reference sample lines; performing intra prediction for the current block based on the selected reference sample line and an intra prediction mode of the current block; and 
reconstructing the current block based on prediction samples of the current block, 


wherein if a distance between the current block and the selected reference sample line is greater than a pre-determined value, at least one non-directional intra prediction mode is unavailable as the intra prediction mode of the current block, the at least one non-directional intra prediction mode comprising at least one of DC mode or Planar mode.

17. (New) The method of claim 16, wherein when the intra prediction mode of the current block has a direction of top-right diagonal or bottom-left diagonal, a prediction sample resultant from the intra prediction is modified by using a reference sample included in a neighboring block adjacent to the current block.
18. (New) The method of claim 17, wherein the reference sample comprises at least one of a sample toward a reverse direction of the intra prediction mode.

Claims 19-22
16. (New) A method for decoding a video, the method comprising: 
selecting a reference sample line of a current block among a plurality of reference sample lines; performing intra prediction for the current block based on the selected reference sample line and an intra prediction mode of the current block; and 
reconstructing the current block based on prediction samples of the current block, and
applying a deblocking filter to the reconstructed current block,
wherein if a distance between the current block and the selected reference sample line is greater than a pre-determined value, at least one non-directional intra prediction mode is unavailable as the intra prediction mode of the current block, the at least one non-directional intra prediction mode comprising at least one of DC mode or Planar mode.

17. (New) The method of claim 16, wherein when the intra prediction mode of the current block has a direction of top-right diagonal or bottom-left diagonal, a prediction sample resultant from the intra prediction is modified by using a reference sample included in a neighboring block adjacent to the current block.
18. (New) The method of claim 17, wherein the reference sample comprises at least one of a sample toward a reverse direction of the intra prediction mode.

Claims 19-22



Conflicting Co-pending Application 16/311582
Instant Application-17/124929-Note* bold means difference in  instant application
16. (Currently Amended) A method for decoding a video, the method comprising: 
selecting a reference sample line of a current block among a plurality of reference sample lines; and performing intra prediction for the current block based on the selected reference sample line and an intra prediction mode of the current block, 





wherein if a distance between the current block and at least one a-non-directional intra prediction mode is unavailable as the intra prediction mode of the current block, the at least one non-directional intra prediction mode comprising at least one of DC mode or Planar mode.

20. (Previously Presented) The method of claim 16, wherein when the intra prediction mode of the current block has a direction of top-right diagonal or bottom-left diagonal, a prediction sample resultant from the intra prediction is modified by using a reference sample included in a neighboring block adjacent to the current block.

21. (Previously Presented) The method of claim 20, wherein the reference sample comprises at least one of a sample toward a reverse direction of the intra prediction mode.

Claims 16, 20-21
16. (New) A method for decoding a video, the method comprising: 
selecting a reference sample line of a current block among a plurality of reference sample lines; performing intra prediction for the current block based on the selected reference sample line and an intra prediction mode of the current block; and 
reconstructing the current block based on prediction samples of the current block, and
applying a deblocking filter to the reconstructed current block,
wherein if a distance between the current block and the selected reference sample line is greater than a pre-determined value, at least one non-directional intra prediction mode is unavailable as the intra prediction mode of the current block, the at least one non-directional intra prediction mode comprising at least one of DC mode or Planar mode.

17. (New) The method of claim 16, wherein when the intra prediction mode of the current block has a direction of top-right diagonal or bottom-left diagonal, a prediction sample resultant from the intra prediction is modified by using a reference sample included in a neighboring block adjacent to the current block.
18. (New) The method of claim 17, wherein the reference sample comprises at least one of a sample toward a reverse direction of the intra prediction mode.

Claims 19-22



Allowable Subject Matter
Claims 16-22 is/are rejected on the ground of nonstatutory obviousness-type double patenting. However, these claims would be allowable if the obvious-type double patenting is overcome. 

Conclusion
Any inquiry concerning this communication or earlier communications form the examiner should be directed to Nam Pham, whose can be contacted by phone at (571)270-7352. The examiner can normally be reached on Mon—Thurs. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) AT 866-217-9197 (too free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NAM D PHAM/              Primary Examiner, Art Unit 2487